Case 19-16248      Doc 18     Filed 08/14/19 Entered 08/14/19 20:18:37             Desc Main
                                Document     Page 1 of 5


                IN THE UNITED STATES BANKRUPTCY COURT
                      NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

 IN RE: Christopher Connors                   )
                                              )   Case No: 19 B 16248
                                              )   Judge:   Thorne
                                              )   Chapter 13
         Debtor                               )

                                  NOTICE OF MOTION

 Served upon the following parties electronically:
 Office of United States Trustee, Dirksen Federal Building, 219 S. Dearborn, St., Room
 873, Chicago, IL 60604
 Trustee: Marilyn O. Marshall, 224 S. Michigan Ave., Ste. 800, Chicago, IL 60604
 and served upon the following parties via U.S. Mail:
 Debtor: Christopher Connors, 13028 S. Evans St, Riverdale, IL 60827
 Creditor: IRS, P.O. Box 7346, Philadelphia, PA 19101
 Additional Notice Address: Dr. Patrick Mullarkey, Tax Division, Ben Franklin Station,
 P.O. Box 55, Washington, DC 20044
 Additional Notice Address: IRS, Associate Area Counsel, SB/SE, 200 West Adams
 Street, Ste. 2300, Chicago, IL 60606
 See attached Service List
 and served upon the following parties via Certified Mail:
 United States Attorney, Civil Process Clerk, 219 S. Dearborn Street, Chicago, IL 60604

        PLEASE TAKE NOTICE that on September 18, 2019 at 10:30 a.m.,

 or as soon thereafter as I may be heard, I shall appear before the Honorable Judge

 Thorne, or any other Bankruptcy Judge presiding in her place in Courtroom 613 of the

 Everett McKinley Dirksen United States Courthouse, 219 S. Dearborn St., Chicago,

 Illinois, on the attached Objection to Proof of Claim 3 Filed by the IRS, and shall request

 that the attached Order be entered, at which time you may appear if so desired.

                                  PROOF OF SERVICE

        I, The undersigned, an attorney, hereby certify that a copy of this notice was
 served electronically or mailed to the above persons, at her respective addresses, postage
 prepaid, by depositing in the U.S. Mail at 211 W. Wacker Dr., Chicago, IL 60606, before
 before August 14, 2019.
Case 19-16248    Doc 18    Filed 08/14/19 Entered 08/14/19 20:18:37   Desc Main
                             Document     Page 2 of 5


 ______/s/ Angelica M. Harb__
 Angelica M. Harb
 Hinds Law, LLC
 211 W. Wacker Dr., Ste. 321
 Chicago, IL 60606
 800-695-7674
                  Case
Label Matrix for local    19-16248
                       noticing           Doc 18 U.S.Filed  08/14/19
                                                       Bankruptcy Court Entered 08/14/19 20:18:37
                                                                                            Arnold ScottDesc
                                                                                                         HarrisMain
0752-1                                                 Document
                                                 Eastern Division       Page 3 of 5         111 W Jackson Blvd, Suite 600
Case 19-16248                                     219 S Dearborn                                Chicago, IL 60604-3517
Northern District of Illinois                     7th Floor
Eastern Division                                  Chicago, IL 60604-1702
Wed Aug 14 20:15:15 CDT 2019
Chicago Housing Authority                         City Of Chicago Department of Finance         City of Chicago
412 W Chicago Ave                                 C/O Arnold Scott Harris P.C.                  Office of the City Clerk
Chicago, IL 60654-2814                            111 W Jackson Blvd Suite 600                  121 N. LaSalle St., Room 107
                                                  Chicago, IL 60604-3517                        Chicago IL 60602-1266


City of Chicago Department                        City of Chicago Parking                       Credit Acceptance
Of Administrative Hearing                         P.O. Box 88292                                25505 W 12 Mile Rd #3000
City of Chicago - DOAH C/O Arnold Scott           Chicago, IL 60680-1292                        Southfield MI 48034-8331
111 W. Jackson Ste 600
Chicago, IL 60604-3517

Credit Management, LP                             IRS                                           Illinois Child Support
Attn: Bankruptcy                                  PO Box 7346                                   Mail Response Unit
Po Box 118288                                     Philadelphia, PA 19101-7346                   Po Box 19405
Carrollton, TX 75011-8288                                                                       Springfield, IL 62794-9405


Lake County Child Support                         One Way Auto Sales                            Robin Wilkins
400 Broadway                                      812 Conkey St                                 6230 South Cottage Grove Ave.
Gary, IN 46402-1258                               Hammond, IN 46320-2528                        Chicago, IL 60637-5283



Verge Williams                                    Walmart                                       Angelica Harb
c/o Lake County Child Support                     P.O. Box 981400                               Hinds Law LLC
400 Broadway                                      El Paso, TX 79998-1400                        211 W Wacker Dr Suite 321
Gary, IN 46402-1258                                                                             Chicago, IL 60606-1217


Christopher Connors                               Marilyn O Marshall                            Michelle K Hinds
13028 S Evans Avenue                              224 South Michigan Ste 800                    Hinds Law LLC
Riverdale, IL 60827-1304                          Chicago, IL 60604-2503                        211 W. Wacker Drive
                                                                                                Ste. 321
                                                                                                Chicago, IL 60606-1217

Patrick S Layng                                   End of Label Matrix
Office of the U.S. Trustee, Region 11             Mailable recipients      21
219 S Dearborn St                                 Bypassed recipients       0
Room 873                                          Total                    21
Chicago, IL 60604-2027
Case 19-16248      Doc 18     Filed 08/14/19 Entered 08/14/19 20:18:37            Desc Main
                                Document     Page 4 of 5


                IN THE UNITED STATES BANKRUPTCY COURT
                      NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

 IN RE: Christopher Connors                   )
                                              )   Case No: 19-16248
                                              )   Judge:   Thorne
                                              )   Chapter 13
         Debtor                               )




             OBJECTION TO PROOF OF CLAIM 2 FILED BY THE IRS

         Now comes Christopher Connors (hereinafter referred to as “DEBTOR”), by and
 through her attorneys, and as her Objection to Proof of Claim 3 Filed by the IRS
 respectfully represents as follows:


        1.      On June 6, 2019, the Debtor filed a petition for relief under Chapter 13 of

 the Bankruptcy Code.

        2.      This Honorable Court has not yet confirmed the Debtor’s Chapter 13 Plan.

        3.      On July 22, 2019, the IRS filed a Proof of Claim (hereinafter referred to as

 “the claim”) in the amount of $1,930.04 for income tax debts owed (see attached Proof of

 Claim, referred to as “Exhibit A”).

        4.      The claim alleges that the Debtor owes an unsecured priority claim

 amount of $602.42 for the 2017 and 2018 income tax years for unassessed taxes due

 based on no returns being filed in 2017 and 2018. The claim also alleges that the Debtor

 owes an unsecured general claim in the amount of $1327.62 for the 2011 tax year.

        5.      The Debtor was not required to file 2017 or 2018 tax returns because he

 was not working. Debtor’s only income was social security disability for 2017 and 2018.

 (see attached Tax Declaration, referred to as “Exhibit B”).
Case 19-16248       Doc 18    Filed 08/14/19 Entered 08/14/19 20:18:37            Desc Main
                                Document     Page 5 of 5


          6.    Debtor’s counsel faxed the IRS a copy of Debtor’s Tax Declaration on

 August 14, 2019.

          7.    Debtor requests that the IRS be allowed a priority claim in the amount of

 $0.00.

          8.    Debtor requests that the IRS be allowed a general unsecured claim in the

 amount of $1327.62.



         WHEREFORE, Debtor prays that this Honorable Court enter an Order
 sustaining Debtor’s Objection to Claim 3 filed by the IRS, and for such other relief as this
 Court deems proper under the circumstances.



                                                      Respectfully submitted,

                                                      _____/s/ Angelica Harb
 Angelica M. Harb
 Hinds Law, LLC
 211 W. Wacker Dr., Ste. 321
 Chicago, IL 60606
 800-695-7674
